DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Group 1, claims 1-5, 22-23, drawn to an article of manufacture comprising a cap having a projection with a duct through the projection; and a base having a recess and a duct in fluid communication with the recess, wherein: the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage; the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage; the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter; and the duct of the base in the cap-base assemblage is adapted to receive a cannula to form a sample probe - further details about the filter, solving the problem to provide a cap-filter assembly which is easy to mate and de-mate.
Group 2, claims 1, 6-7, drawn to an article of manufacture comprising: a cap having a projection with a duct through the projection; and a base having a recess and a duct in fluid communication with the recess, wherein: the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage; the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage; the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter; and the duct of the base in the cap-base assemblage is adapted to receive a cannula to form a sample probe - further details about the attachment of the cap to the base, solving the problem to provide the article of manufacture with means to securely attach the cap to the base.
Group 3, claims 1, 8-11, drawn to an article of manufacture comprising: a cap having a projection with a duct through the projection; and a base having a recess and a duct in fluid communication with the recess, wherein: the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage; the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage; the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter; and the duct of the base in the cap-base assemblage is adapted to receive a cannula to form a sample probe - further details about the media transfer region, solving the problem to provide a better filtration and reduce the chances of clogging of the filter.
Group 4, claims 1, 12-15, drawn to an article of manufacture comprising a cap having a projection with a duct through the projection; and a base having a recess and a duct in fluid communication with the recess, wherein: the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage; the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage; the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter; and the duct of the base in the cap-base assemblage is adapted to receive a cannula to form a sample probe - further details about the cap, solving the problem to provide an alternative cap.
Group 5, claims 1, 16-21, drawn to an article of manufacture comprising: a cap having a projection with a duct through the projection; and a base having a recess and a duct in fluid communication with the recess, wherein: the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage; the filter and the projection of 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of a cap having a projection with a duct through the projection; and a base having a recess and a duct in fluid communication with the recess, wherein: the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage; the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage; the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter; and the duct of the base in the cap-base assemblage is adapted to receive a cannula to form a sample probe. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Renslow et al. US 20100202929 A1 hereinafter Renslow.  
Renslow discloses an article of manufacture (200) comprising a cap (210) having a projection (510) with a duct (512) through the projection (par 58, Figs 5A-5G). A base 
Therefore, the subject-matter of claim 1 is not novel and so the technical features are not special (new and inventive) technical features. There are no additional technical features, different from those of independent claim 1, which link the claims 2, 3, 6, 8, 11, 12, 16 and 22, directly depending on claim 1. As a consequence of the novelty objection against independent claim 1 by Renslow, no special (new and inventive) technical features are present between these dependent claims, as required by Rule 13.2 PCT.
A common problem, underlying these claims, is either not present or is already known from (and solved by) Renslow. Therefore no common problem could be found which could serve as the general inventive concept required by Rule 13.1 PCT and consequently, these claims are not unitary according to Rule 13 PCT.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798